OFFICE   OF THE ATTORNEY   GENERAL   OF TEUS
                                          AUSTIN



6-C.MMW
--

          Eonorable Charles F. Theobald
          County Attorney
          Galveston,Texas
          Dear Sir:                       spinion NO.C-35'9
                                          Re: Constructionof Article
                                              71X, Section 7, Revised
                                              Sivll Statutes of Texes,
                                              As.to what cbnztitutes
                                              ownershI for purposes of
                                              teletlon.
                    we are in receipt or your letter ,orWay 8.1941,
          in whloh you request the opinion 0r this departmenton
          the quetitionand.raot you eubmlt in your letter as follows:
                   wApglicqtionhes.been made to the County
              Commlssloners*Court or this County to exempt
              from taxation the property oi several~,.purely
              public“&iirity 'lneti'tutlonswhich are purchas-
              ing their properties,either by a vendor*s lien
              retained by the grantor, or by Deed oi Trust
              exeeutad, or derarred payments, or oontract ror
              a,deed, . . .?
                         '.
                   Artlels  7150; Revised Civil Statutes, provide8 in
          p&t as r0li0w8:     ~
                     wThe following property shell be exempt
                from taxation, to-wit:


                     "1; Public oharltlea. - All bu$ldin@ be-
                lpnging td fnstftutionsor purely-9B+l*c@@arity,
                together wlth the lands belonging tO and iY+Wupled
                by such lnatltutlonsnot leased or otherwiseused
                with a view to prorit.,unles:,auoh rents end prof-
                its end all mcnegs and credits are appropriated
fionorable
         Charles EI.Theobald, Eage 2


    by eush instltutisnrsolely to sustain   suoh ln-
    at,itUtlOnr,
               and for the benefit of the slsk and
    disabled members and their families and the
    burial of the ssme, or for the maintenance of
    persons when unable to provide for themselves,
    whether such persona are members of &UC??ln-
    stltutlonsor not. An institutionof purely
    public charity under this srtlcle 1s one which
    dispenses its aid to its members and others in
    sickness or distress, or at death, without re-
    gard to poverty or riches of the recipient,also
    when the funds, pro,rjerty
                             and aetets of siichln-
    stitutionsare placed and bound by its laws to
    relfeve, aid and administer In any wag to the
    relief of its members when in want, slcknesa
    end distress, and provide hozaeafor its help-
    le,ssand dopondent members and to eduoate and
    maintain the orphans or lta deoearred members
    or other per8mm.*
          In our Opinion Tlo.O-2268 thie departmentruled
that for tax purposes the vendee under a sales contract
was e~onslderedthe Wvner of the propertydespite the fact
that legal tltlo bad been retained by the vendor to aeoure
the psyment k&the “ptirohaee price. We further ruled that
if such property was belne used by the vendee es a home-
steed the same was exempt for tax purposes.  A copy df said
opinion is enoloaed,?oryour information.
          Wcbrllsvo ,tho,-me rule or law la appllaable
in th:,e0888.~ It 1s our opinion thatundrr the law the
lnatltut$onelo quertlon are oonsideredes the owner of
the propertytor tax gurpoees~. Therefore,  if suoh lnsti-
tutlcns put their property to suah a use as to bring them
within the ex8!aptionetatod in Artlole 7150, Seotion 7,
supra, we belirve such property would be exempt from taxa-
tion,
           we,trust that the roregolng ray   answers gous
inquiry.      :
                                     Yours.vsry truly
                                 ATTCR?CY GlTE2?AI.
                                                  OF TEXA;"
                                By s/ @lly Goldberg
                                         Assistant


                                BY     RWB     Chairman